Citation Nr: 1748033	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-31 1271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for degenerative disease of the right knee prior to June 5, 2012, and in excess of 30 percent from August 1, 2013 to the present based on a total right knee replacement (exclusive of a temporary 100 percent rating in effect from June 5, 2012 to July 31, 2013 for surgical convalescence).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from January 1988 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied entitlement to a disability rating in excess of 10 percent for degenerative disease in the right knee.  An August 2012 rating decision established a temporary 100 percent disability rating for the right knee, in effect from June 5, 2012 to July 31, 2013, on account of surgical convalescence associated with a right knee total joint replacement.  That rating decision then assigned a 30 percent rating decision from August 1, 2013 to the present.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA examination to evaluate the severity of service-connected right knee pathology in 2011, and subsequently underwent a total knee replacement. The claim will be remanded for a comprehensive VA orthopedic examination addressing the severity of the right knee condition, both prior to and subsequent to the knee replacement in 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination addressing the severity of service-connected degenerative joint disease of the right knee prior to June 2012 and of the residual right knee replacement from June 2012 to the present.  The following is asked:  

*The examiner should review the pre-surgical status, take a detailed history of the right knee symptoms, and review the relevant treatment records regarding knee pathology.  In so doing, the Veteran's right knee range of motion, to include during periods of flare-up and in both active and passive motion should, to the extent possible, be estimated for the period prior to June 2012.  

*With respect to post-surgical residuals, the examiner should test range of motion for both flexion and extension for the right knee, and should expressly note impairment associated with these exercises, in passive and active motion, and following three repeated tests of the joint.  

*Any lateral instability or patellar subluxation in the right knee joint, occurring prior to or after the 2012 surgery, should be expressly noted.  

*The functional limitations of the right knee, both prior to and after the replacement surgery, should be described, and specifically, any additional limitation of motion associated with weakness, incoordination, fatigability, or pain upon repeated exercise of the joint should be described.  

*The extent of chronic residuals of the knee replacement should be expressly discussed, and any present intermediate or severe degrees of weakness, pain, or limitation of motion must be noted.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim for an increase.  Should the claim not be granted in its entirety, issue a supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




